     Case 3:16-cv-00143-MMD-CLB Document 115 Filed 06/01/20 Page 1 of 2


1

2

3                               UNITED STATES DISTRICT COURT

4                                      DISTRICT OF NEVADA

5                                                  ***

6     DARIO RODRIGUEZ,                                   Case No. 3:16-cv-00143-MMD-CLB

7                                     Plaintiff,                       ORDER
             v.
8

9     ADAM ENDEL, et al.,

10                               Defendants.

11

12          Pro Se Plaintiff Dario Rodriguez, an inmate in the custody of the Nevada

13   Department of Corrections (“NDOC”) who is currently housed at the Columbia Correction

14   Institution in Lake City, Florida brings this action under 42 U.S.C. § 1983 for events that

15   occurred at Ely State Prison (“ESP”). (ECF No. 27.) Before the Court is the Report and

16   Recommendation (“R&R”) of United States Magistrate Judge Carla L. Baldwin (ECF No.

17   114) recommending that the Court grant Defendants’ motion for summary judgment

18   (“Motion”) (ECF No. 101). Plaintiff had until May 27, 2020, to file an objection. To date, no

19   objection to the R&R has been filed. For this reason, and as explained below, the Court

20   adopts the R&R and grants the Motion.

21          This Court “may accept, reject, or modify, in whole or in part, the findings or

22   recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). Where a party

23   timely objects to a magistrate judge’s report and recommendation, then the Court is

24   required to “make a de novo determination of those portions of the [report and

25   recommendation] to which objection is made.” 28 U.S.C. § 636(b)(1). Where a party fails

26   to object, however, the Court is not required to conduct “any review at all . . . of any issue

27   that is not the subject of an objection.” Thomas v. Arn, 474 U.S. 140, 149 (1985); see also

28   United States v. Reyna-Tapia, 328 F.3d 1114 (9th Cir. 2003) (“De novo review of the
     Case 3:16-cv-00143-MMD-CLB Document 115 Filed 06/01/20 Page 2 of 2


1    magistrate judges’ findings and recommendations is required if, but only if, one or both

2    parties file objections to the findings and recommendations.”) (emphasis in original); Fed.

3    R. Civ. P. 72, Advisory Committee Notes (1983) (providing that the court “need only satisfy

4    itself that there is no clear error on the face of the record in order to accept the

5    recommendation”).

6           Nevertheless, the Court conducts de novo review to determine whether to accept

7    the R&R. Judge Baldwin found that Plaintiff failed to provide any evidence that he was

8    placed in disciplinary segregation because of false allegations. (ECF No. 114 at 8.) Judge

9    Baldwin determined that Plaintiff did not provide any evidence showing that his term in

10   disciplinary segregation was an atypical and significant hardship. (Id.) Judge Baldwin also

11   found that Plaintiff’s excessive force claim is unexhausted because he never filed a first

12   or second level grievance, and he failed to produce evidence that ESP’s administrative

13   remedies were unavailable to him. (Id. at 11-12.) Because Plaintiff failed to provide

14   evidence supporting his Eighth and Fourteenth Amendment claims, Judge Baldwin found

15   no genuine issue of material fact exists regarding Plaintiff’s claims. (Id. at 8, 12.) For these

16   reasons, Judge Baldwin recommends that Defendants’ Motion be granted. (Id. at 13.)

17   Upon reviewing the R&R and underlying briefs, this Court finds good cause to adopt Judge

18   Baldwin’s recommendation in full.

19          It is therefore ordered that Judge Baldwin’s Report and Recommendation (ECF No.

20   114) is adopted in its entirety.

21          It is further ordered that Defendants’ motion for summary judgment (ECF No. 101)

22   is granted.

23          It is further ordered that the Clerk of Court enter judgment in accordance with this

24   order and close this case.

25          DATED THIS 1st day of June 2020.

26

27
                                                MIRANDA M. DU
28                                              CHIEF UNITED STATES DISTRICT JUDGE

                                                    2
